Citation Nr: 1426530	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-38 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for service connection for PTSD. 

The Veteran requested a Travel Board hearing in the September 2011 substantive appeal, which was scheduled for December 2012.  However, prior to the scheduled hearing date, the Veteran submitted a November 2012 written statement withdrawing that hearing request.  38 U.S.C.A. § 20.704(d) (2013). 

In April 2013, the Board remanded the instant claim for additional development.

Additionally, and as detailed in the Board's April 2013 remand, while the RO had characterized the Veteran's claim for service connection for PTSD as entitlement to service connection for PTSD only, the Board notes the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board had previously recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD and anxiety.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is another paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA file reveals documents duplicative of those contained in the VBMS paperless file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As detailed in the Board's April 2013 remand, the Veteran contends that he has an acquired psychiatric disorder due to an incident in which two American soldiers were killed by a group of North Korean soldiers along the demilitarized zone in August 1976.  The Veteran contends that he was located in an observation point with a clear view of the demilitarized zone and had witnessed this incident.  A December 2010 VA examiner found that the Veteran suffered from anxiety disorder, not otherwise specified and alcohol abuse, and noted that his symptoms of anxiety and depression where made "complex by medical problems and prior interpersonal difficulties before service."  The examiner further noted that it was also possible that the Veteran met the criteria for PTSD.  The Board noted that this opinion was not adequate for rating purposes, as the examiner failed to provide an etiological opinion or address whether the diagnosed acquired psychiatric disorder had been aggravated by any of the Veteran's service-connected disabilities.  As such, the Board remanded this claim to obtain an examination with an opinion regarding the etiology of the claimed acquired psychiatric disorder.

Such an opinion, as well as an addendum to the opinion, were obtained in December 2013.  The VA examiner determined that the Veteran was malingering and provided a lengthy report detailing the basis of this finding.  The VA examiner also opined that it was less likely than not that a psychiatric disorder had its onset during the Veteran's service or was related to any in-service disease, event or illness.  The VA examiner further opined that it was less likely than not that a psychiatric disorder was caused or aggravated by the Veteran's service-connected disabilities.  However, no rationale was provided for this etiological opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, the Board notes that the Veteran has been diagnosed with various psychiatric disorders during the course of the appeal, including PTSD and MDD in August 2008 and anxiety disorder in December 2010, and is therefore considered to have a current disability for VA purposes.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Therefore, a remand is necessary in order to obtain an addendum opinion to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

In addition, in its April 2013 remand, the Board instructed that the appropriate entities were to be contacted in an effort to corroborate the Veteran's claimed in-service stressor.  There is no indication in the record that such development has been undertaken.  On remand, the AOJ should attempt to corroborate the Veteran's claimed in-service stressor.

In August 2013, the Veteran submitted a letter dated in October 2009 indicating that he had been awarded disability benefits from the Social Security Administration (SSA).  He suggested in a January 2014 letter that this award was based on his claimed acquired psychiatric disorder.  The Board notes that VA has a duty to obtain relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained.

Finally, the Veteran is advised that VA received one page of a VA Form 21-4142 (Authorization and Consent to Release Information to VA) in February 2014.  This document did not identify the provider for which records were sought and no further action can be taken in the absence of such information. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision (s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All attempts should be made to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Request that an appropriate agency, to include Joint Services Records and Research Center (JSRRC), provide any available information that might corroborate the Veteran's alleged in-service stressor from his time served, to include witnessing the axe attacks and murders of fellow soldiers while stationed in Korea.  Specifically, a copy of the Veteran's unit history (Wpns Spt Det, 4th Msl Comd.) and any incident reports for August 1976 should be obtained.  Additionally, steps should be taken to verify whether Ralph Sanders served with the Veteran while in Korea.  Information regarding his unit assignment would be helpful in this regard.

These agencies should be provided with copies of the Veteran's personnel records obtained showing service dates, duties, and units of assignment, as well as copies of PTSD stressor statements in support of the claim, and any additional relevant evidence associated with the claims folder as a result of this remand.

All attempts should be made to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  Return the claims file, to include a copy of this remand, to the December 2013 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  If the examiner who drafted the December 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's acquired psychiatric disorder.  The examiner should identify all such disorders that have been present at any time since June 2008.

b)  For the diagnosed PTSD, the examiner should state whether there is a link established by medical evidence between current symptoms and an in-service stressor.  Specifically, the examiner should state whether it is as least as likely as not (i.e. at least a 50-50 probability) that the Veteran's claimed in-service stressor resulted in a current diagnosis of PTSD. 

c)  For the diagnosed PTSD, the examiner should also specify whether (1) his alleged stressor of observing a violent confrontation between the tree pruner, American service officers, and the North Korean soldiers, which resulted in the axe attack and murder of fellow soldiers resulted in a response by the Veteran which involved a psychological or psycho-physiological state of fear, helplessness or horror.  (2) If so, whether such stressor was sufficient to result in a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor. 

d)  For each diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to the etiology of each such disorder, to include whether it is at least as likely as not (at least a 50-50 probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury.

e)  For each diagnosed acquired psychiatric disorder, the examiner should state whether it is at least as likely as not (at least a 50-50 probability) that such disorder was caused by his service-connected disabilities, to include osteoarthritis of the right hip, low back pain with degenerative disc disease, hypertension, tinnitus, dermatitis, right hip scar, or bilateral hearing loss. 

f)  For each diagnosed acquired psychiatric disorder, the examiner should state whether it is at least as likely as not (at least a 50-50 probability) that such disorder was aggravated (permanently worsened) by his service-connected disabilities, to include osteoarthritis of the right hip, low back pain with degenerative disc disease, hypertension, tinnitus, dermatitis, right hip scar, or bilateral hearing loss.  If aggravation (increase in severity of the disability) is found, the examiner should identify that aspect of the disability which is due to aggravation. In so doing, the baseline of the disability prior to aggravation should be identified.

In doing so, the examiner should consider and discuss the Veteran's service treatment records, the August 2008 psychological evaluation, VA treatment records, the December 2010 VA examination report, December 2013 VA examination report, lay statements, and any other relevant information. Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of psychiatric symptoms when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



